Citation Nr: 0507657	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  03-36 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
contracture of the right hand.

2.  Entitlement to a compensable rating for a fibrotic donor 
site abdomen scar. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1979 to August 1984.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a January 2003 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey, which granted 
service connection and a noncompensable rating for the 
fibrotic scar of the abdomen and denied a rating in excess of 
20 percent for the contracture of the right hand.  In 
December 2004, the veteran testified at a Travel Board 
hearing before the undersigned.  

At the hearing and in a December 2004 statement from his 
representative, the veteran raised a claim of clear and 
unmistakable error (CUE) in a September 1984 rating decision 
that assigned a 20 percent rating for the veteran's right 
hand contracture.  This matter has not been addressed by the 
agency of original jurisdiction (AOJ), but is inextricably 
intertwined with an issue on appeal.

These matters are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

The veteran has raised a claim of CUE in a September 1984 
rating decision.  Specifically, it is asserted that in that 
rating decision the RO improperly deducted 30 percent from 
the rating warranted by the degree of disability shown based 
on a finding that such degree of disability was due to 
disability that pre-existed service (or natural progression 
of pre-existing disability).  The veteran's representative 
cites 38 C.F.R. § 3.322(a) and argues that those provisions 
do not permit the deduction that was made.  

The record shows that the veteran's upper extremities were 
evaluated as normal on his May 1979 examination prior to 
service entrance, that a right hand scar from a pre-service 
injury appeared to have grown worse during service, that he 
underwent surgeries during service to alleviate symptoms of 
the right hand scar, and that he was separated from service 
following a Physical Examination Board (PEB) determination 
that he was physically unfit for service due to service 
aggravation of a scar contracture of the right hand.  It 
appears that the RO used the PEB report as the basis for 
deciding in September 1984 that a certain degree of the right 
hand contracture disability (30 percent) should be attributed 
to the pre-service condition (or natural progression 
thereof), and subtracted from the 50 percent rating that 
would otherwise have been assigned had the entire disability 
been due to service.  The question of what is the proper 
current rating for the veteran's service connected right hand 
disability is inextricably intertwined with the question of 
the propriety of the deduction for pre-existing disability 
(or natural progression).  Obviously, if 30 percent is not 
subtracted for pre-existing disability, the current rating 
would be higher.  Once the matter is raised, the propriety of 
the deduction for pre-existing disability must be settled 
prior to a decision regarding the current rating.  Harris v. 
Derwinski, 1. Vet. App. 180 (1991).   

Turning to the matter of the rating for the abdominal scar, 
while recent examination reports have described the veteran's 
abdominal scar (and other scars) as nontender, they also note 
the scar is easily irritated by the veteran's belt and pants 
(which appears somewhat inconsistent).  Subsequently, both 
the veteran and his representative have specifically asserted 
that the abdominal scar is indeed tender and painful.  
Another examination is indicated.

Accordingly, these matters are REMANDED for the following:

1.  The RO should adjudicate the claim of 
CUE in the September 1984 rating 
decision, specifically the deduction of 
30 percent for pre-existing disability 
therein.  The RO should note the service 
entrance examination, 38 C.F.R. 
§ 3.322(a), and 38 U.S.C.A. § 1153.  If 
the determination is unfavorable to the 
veteran (and if he files a notice of 
disagreement), the matter should be 
developed for appellate review.   

2.  The RO should arrange for the veteran 
to be afforded a VA dermatologic 
examination to determine the current 
severity of his service connected 
fibrotic scar of the abdomen.  The 
examiner should have the veteran's claims 
file and copies of both the current and 
the previous criteria for rating skin 
disorders available for review.  The 
clinical findings reported must be 
sufficiently detailed to allow for 
consideration under both sets of 
criteria.  The examiner should be asked 
to explain the rationale for any opinion 
given.  

3.  The RO should then readjudicate the 
claims (the rating for the right hand 
disability in light of the CUE 
determination ordered above).  Review of 
the rating for the abdomen scar must 
encompass consideration of both the old 
and (from August 30, 2002) the new 
criteria for rating skin disorders.  If 
any benefit sought remains denied, the 
veteran and his representative should be 
issued an appropriate SSOC and given the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The purpose of this remand is to assist the appellant in the 
development of his claims.  He has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law 
requires that claims remanded by the Board for additional 
development must be handled in an expeditious manner. 



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


